Citation Nr: 1760288	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  15-00 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a cervical strain.

2. Entitlement to service connection for an acquired psychiatric disorder.

3. Entitlement to service connection for a cervical strain.

4. Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Lindsey Bailey, Esq.


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to August 1990 and from August 1999 to March 2003.

This matter arose to the Board of Veterans' Appeal (Board) from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran underwent a hearing with the undersigned Veterans Law Judge (VLJ) in August 2016. A transcript of that hearing is associated with the record. 

The Veteran previously applied for service connection for a neck condition; the Veteran has since submitted new and material evidence demonstrating a connection between his current injury and an injury service.


FINDINGS OF FACT

1. In February 1998 rating decision, the RO denied entitlement to service connection for a neck condition, and the Veteran did not appeal this decision.

2. Evidence received since the February 1998 rating decision relates to the basis for the prior denial.

3. Resolving all reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric condition is etiologically related to the Veteran's service.

4. Resolving all reasonable doubt in the Veteran's favor, the Veteran's cervical strain is etiologically related to the Veteran's service.

5. Resolving all reasonable doubt in the Veteran's favor, the Veteran's migraine headache condition is etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1. The February 1998 rating decision that denied entitlement to service connection for a neck condition is final. 

2. Evidence received since the February 1998 rating decision with regard to entitlement to service connection for a neck condition is new and material. Thus, this new evidence warrants reopening the claim of entitlement to service connection for a neck condition.

3. The criteria to establish service connection for PTSD are met.

4. The criteria to establish service connection for a cervical strain are met.

5. The criteria to establish service connection for a migraine headache condition are met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for an acquired psychiatric condition, a cervical strain, and a migraine headache condition. For the following reasons, the Board finds service connection warranted for all three conditions.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Concerning the Veteran's acquired psychiatric disorder, the record reveals that the Veteran suffers from posttraumatic stress disorder (PTSD) related to service. In October 2014, the Veteran underwent an examination with a private psychologist in which the physician confirmed the Veteran's PTSD and linked it to his in-service accident.  Of record is credible supporting evidence of the stressor.  Accordingly, the Veteran fulfills the criteria necessary for service connection, and service connection is granted.

Concerning the Veteran's cervical strain, the record reveals that the Veteran suffers from cervical sprain related to service. In May 2014, the Veteran underwent an examination with a private physician in which the physician confirmed the Veteran's cervical sprain and determined the Veteran's sprain was related to service. Accordingly, the Veteran fulfills the criteria necessary for service connection, and service connection is granted.

Concerning the Veteran's migraine headache condition, the record reveals that the Veteran suffers from migraine headaches related to service. In September 2012, the Veteran underwent an examination with a Compensation and Pension (C&P) examiner in which the physician determined the Veteran's pain was related to an injury he received in service; although the physician did not determine that the Veteran suffered from headaches, the Veteran is competent to report suffering from a headache condition. Accordingly, the Veteran fulfills the criteria necessary for service connection, and service connection is granted.


ORDER

The application to reopen the claim of entitlement to service connection for a neck condition is granted.

Service connection for PTSD is granted.

Service connection for cervical strain is granted.

Service connection for migraine headaches is granted.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


